DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller et al. (US 10,846,585) (hereinafter referred to as ‘Keller’).
Keller teaches
Regarding claim 1, an RFID tag comprising:
an RFID chip (RFID tag 102); and
an antenna (antenna 110) electrically coupled to the RFID chip, wherein the antenna is comprised of a conductor formed of a base material (thermoplastic layer 112) and a secondary material (susceptive material) having different coefficients of thermal expansion configured to cause the antenna to fracture into multiple pieces upon being subjected to heating (see paragraph 23);
the RFID tag of claim 1, wherein the base material is a plastic material and the secondary material is a metallic material or conductive ink (see paragraphs 23 and 25);
the RFID tag of claim 1, wherein the base material is provided in a greater amount than the secondary material and has a lower coefficient of thermal expansion than the secondary material;
the RFID tag of claim 1, wherein the base material is provided in a greater amount than the secondary material and has a greater coefficient of thermal expansion than the secondary material;
the RFID tag of claim 1, wherein the conductor includes at least one point or line of weakness having a smaller thickness than another section of the conductor;
the RFID tag of claim 1, wherein the antenna is configured as a slot-loop hybrid antenna (see figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roth (US 2019/0205724) teaches a dual passive technology RFID temperature activated media.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 07, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876